UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1734



IDA M. JACKSON; VENUS O. JACKSON; AARON P.
JACKSON,

                                          Plaintiffs - Appellants,

          versus

LARRY W. TOLLIVER, Colonel, Superintendent
Maryland State Police; D. B. MACLEAN, First
Lieutenant Commander; SERGEANT CASPER; OFFICER
GOLDMAN; OFFICER LASSIE; OFFICER NORDSTRAM,
above defendants individually and collective-
ly; J. O. HAMMELMANN, Major; S. R. HOLLINGER,
Trooper, MSP 9082,

                                           Defendants - Appellees,

          and


OFFICER HOUSE; MARYLAND STATE POLICE,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Cumberland. J. Frederick Motz, Chief District Judge;
Deborah K. Chasanow, District Judge. (CA-93-2504-DKC)

Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.

Ida M. Jackson, Venus O. Jackson, Aaron P. Jackson, Appellants Pro
Se. Betty Stemley Sconion, Assistant Attorney General, Kimberly
Elizabeth Rice, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order denying Appel-

lants' motions for default judgment, to amend their complaint, and
for appointment of counsel. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED


                                2
3